DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 8/13/20.
2.	Claims 1-20 are pending in the application. Claims 1, 16, 19, and 20 are independent claims.



Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 8/13/20 and 1/28/22 was filed after the mailing date of the application on 8/13/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo, Towards Complex Text-to-SQL in Cross-Domain Database with Intermediate Representation, Proceedings of the 57th Annual Meeting of the Association for Computational Linguistics, pages 4524-4535, published 8/2/2019 (See IDS received 1/28/22).
In reference to independent claim 1, Guo teaches:
	The computer system receiving a first set of training data comprising a plurality of source instances comprising unannotated natural language (See Guo, page 4524-4525) a means of receiving natural language input textual data that make up source content.
	The computer system training a first machine learning model with the first set of training data, the first machine learning model being configured to understand a semantic structure of the first set of training data (See Guo, page 4524-4525) the encoder phase, besides of the vectorized representations of the input words, we add a number of additional binary bits into the input vector to the input vector to the neural network. These binary bits are used to indicate the possible semantic meaning of these words. 
	The computer system receiving electronic content comprising (i) a set of target templates comprising a plurality of keys and (ii) a set of vocabulary words comprising a plurality of values, the plurality of values corresponding to the plurality of keys (See Guo, pages 4528-4530) given the standard forms of the queries above, we generate concrete queries by selecting the tables and columns without replacement. For each combination of tables and columns we select values for the conditions in the queries.
	The computer system automatically populating the set of target templates with the set of vocabulary words to generate a second set of training data comprising synthetically populated target templates of key-value pairings, the second set of training data being formatted as annotated machine-readable text (See Guo, pages 4528-4530) a means of utilizing the structured SemQL to synthesize the SemQL queries using the encoder and the representations derived from the specific query terms.
	The computing system training a second machine learning model with the second set of training data, the second machine learning model being configured to understand an association between the plurality of keys and the plurality of values of the key-value pairings included in the populated target templates (See Guo, pages 4527-4529) the decoder is used to predict column and the table that it belongs to. Thus, the decoder can leverage the relations between columns and tables to prune the irrelevant tables. 
	The computing system combining the first machine learning model and the second machine learning model into a coupled machine learning model, the coupled machine learning model being configured to transform unannotated natural language into annotated machine-readable text (See Guo, pages 4526-4529) discloses an encoder and decoder that are coupled together and utilize models to analyze unannotated natural language text and determine specific annotated database query text.
In reference to dependent claim 2, Guo teaches:
	Wherein the coupled machine learning model is further configured to transform machine-readable code into natural language (See Guo, pages 4526-4529) discloses an encoder and decoder that are coupled together and utilize models to analyze unannotated natural language text and determine specific annotated database query text.
In reference to dependent claim 3, Guo teaches:
	The computer system using the coupled machine learning model to transform unannotated natural language into annotated machine-readable text (See Guo, pages 4526-4529) discloses an encoder and decoder that are coupled together and utilize models to analyze unannotated natural language text and determine specific annotated database query text.
In reference to dependent claim 4, Guo teaches:
	Wherein the unannotated natural language comprises an unstructured query and the annotated machine-readable text comprises a query structured according to a particular target schema or particular target programming language (See Guo, pages 4526-4528 and figure 4) a means of analyzing unstructured queries and utilizing structured schemas to form annotated text. 
In reference to dependent claim 5, Guo teaches:
	The computer system performing a natural language understanding task by executing the annotated machine-readable text (See Guo, pages 4526-4529) an understanding task is utilizing the SemQL queries to understand how to formalize an annotated structure.
In reference to dependent claim 6, Guo teaches:
	Wherein the first set of training data is used to train the first machine learning model with unsupervised training and without rendering the plurality of source instances to any human user for annotating the first set of training data during the training of the first machine learning model (See Guo, 4524-4527 and figure 1) a means of receiving the unannotated text without any human intervention as natural language. 
In reference to dependent claim 7, Guo teaches:
	Wherein the first and second machine learning models are combined by aligning a plurality of word embeddings from the unannotated natural language and the machine-readable code (See Guo, pages 4526-4529) a means of utilizing structured schema linking to align queries through an intermediate representation thus bridging natural language and SQL using combined machine learning models.
In reference to dependent claim 8, Guo teaches:
	 Mapping tokens included in the unannotated natural language and the machine-readable text; and aligning an entire context of a sequence of tokens included in the unannotated natural language and the annotated machine-readable text (See Guo, pages 4526-4529) the BNF of the grammar structure utilizes features of the words in the unannotated natural language and aligning specific similarities of words included in the unannotated natural language to form annotated queries. 
In reference to dependent claim 9, Guo teaches:
	 Wherein the first machine learning model and second machine learning model are combining by formulating at least a shared encoder (See Guo, pages 4526-4528) a means of using two encoders combined in a shared encoder and a single decoder to generate SQL queries.
In reference to dependent claim 10, Guo teaches:
	Wherein the method further includes training the coupled machine learning model to learn a source decoder configured to decode unannotated natural language and a target decoder configured to decode machine-readable code (See Guo, pages 4525-4527) IRNet adopts a grammar-based neural model to synthesize a SemQL query, which is an intermediate representation that we design to bridge NL and SQL. IRNet deterministically infers a SQL query from the synthesized SemQL query with domain knowledge.
In reference to dependent claim 11, Guo teaches:
	Refining the source decoder and the target decoder by employing a feedback loop between the source decoder and the target decoder to facilitate an improvement in accuracy of a natural language understanding transformation performed between the source decoder and the target decoder (See Guo, page 4526-4528) a means of improving the accuracy by examining and analyzing specific content within the grammar to determine exact and partial matches as well as using the encoder to take the average of the type and word embeddings for improving the selection of specific query terms.
In reference to dependent claim 12, Guo teaches:
	Wherein the second set of training data comprises syntax corresponding to a particular programming language (See Guo, page 4528) a means of utilizing the decoder to interact with three types of actions to generate a SemQL query.
In reference to dependent claim 13, Guo teaches:
	Wherein the particular programming language comprises one of the following: REST API, custom XML, SQL, or JSON (See Guo, pages 4528-4529) the process includes cross-domain text-to-SQL formations. 
In reference to dependent claim 14, Guo teaches:
	Wherein the plurality of values included in the set of vocabulary words are received from one or more vocabulary databases (See Guo, pages 4528-4529) a means of utilizing content/terms from different databases for training, development, and testing.
In reference to dependent claim 15, Guo teaches:
	Wherein a particular target template included in the set of target templates comprises a mapping to a particular vocabulary database of the one or more vocabulary databases (See Guo, pages 4527-4529) a means of utilizing SQL template types for comparing against the unannotated grammar input. 
In reference to claim 16-17, the claims recite a system for carrying out similar limitations to those found in claims 1 and 5, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to dependent claim 18, Guo teaches:
	Further comprising one or more of the following: a data retrieval engine, a template population engine, a training engine, a stacking engine, a decoding engine, a refinement engine or an implementation engine (See Guo, pages 4525-4527) a means of utilizing a grammar based neural model to synthesize a SemQL query to bridge natural language and SQL based on encoder/decoder engines. 
In reference to independent claim 19, the claim recites similar language and limitations found in independent claim 1. Therefore, the claim is rejected under similar rationale. The claim differs in the use of a ‘first language’ and ‘second language’ however the reference teaches the first language (i.e. unannotated natural language text and a second language (SQL) output as a result of the newly formed representation.
In reference to independent claim 20, the claim recites a system for carrying out similar limitations to those found in independent claim 1. Therefore, the claim is rejected under similar rationale. 



Conclusion
6.	The examiner believes there may be a correction required with figure 5, item 552’. The specification, 0092, address item 552’ as ‘J. Smith’ but figure 5 illustrates 552’ as John Smith. Correction is required. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178